MEMORANDUM **
Cyrus Yoo Kim appeals pro se from the district court’s judgment dismissing his action brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of a Bivens action for failure to state a claim. Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). We review for an abuse of discretion a district court’s decision whether to retain supplemental jurisdiction. Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th Cir.2004). We affirm.
*2The district court properly dismissed Kim’s action because respondeat superior is inapplicable in a Bivens action. See Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir.1991).
The district court did not abuse its discretion by declining to retain jurisdiction over Kim’s state law tort claim once the Bivens claims were dismissed. See 28 U.S.C. § 1367(c)(3) (“The district court may decline to exercise supplemental jurisdiction over a claim under subsection (a) if the district court has dismissed all claims over which it has original jurisdiction.”).
Kim’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.